Citation Nr: 1448099	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  09-17 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), evaluated as 50 percent from June 30, 2006, 100 percent from July 12, 2009, 50 percent from October 1, 2009, and 70 percent from January 4, 2011.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to January 4, 2011.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The April 2009 statement of the case also addressed entitlement to nonservice-connected pension and to service connection for Agent Orange.  In his May 2009 Form 9, however, the Veteran specifically stated that he wanted to appeal only the PTSD issue.  Thus, that is the only issue for consideration at this time.

The Veteran failed to report for a Decision Review Officer (DRO) hearing scheduled in April 2014.  He has not provided good cause for his failure to report nor has he asked to reschedule the hearing.  Any hearing request is considered withdrawn.

This is a paperless appeal and the VBMS and Virtual VA folders have been reviewed. 

The issues of entitlement to increased ratings for diabetes mellitus type 2 and for headaches have been raised by the record (see Correspondence received May 5, 2014), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issue of entitlement to TDIU for the period prior to January 4, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  For that portion of the appeal period prior to July 12, 2009, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, to include work, family relations, judgment, thinking and mood.  

2.  For the period from July 12, 2009 to October 1, 2009, the Veteran was receiving the maximum 100 percent schedular rating under 38 C.F.R. § 4.29 (2014) (Rating for service-connected disabilities requiring hospital treatment or observations).

3.  For the period from October 1, 2009 to January 4, 2011, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, to include work, family relations, judgment, thinking and mood.  

4.  The Veteran's PTSD is not manifested by total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  For that portion of the appeal period prior to July 12, 2009, the criteria for a 70 percent rating for PTSD, and no more, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

2.  For the period from October 1, 2009 to January 4, 2011, the criteria for a 70 percent rating for PTSD, and no more, are met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, Diagnostic Code 9411.

3.  For the period beginning January 4, 2011, the criteria for a 100 percent rating are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, Diagnostic Code 9411.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in August 2006, VA notified the Veteran of the information and evidence needed to substantiate a claim for disability compensation.  He was advised of the information he was responsible for providing and of the evidence VA would attempt to obtain.  The notice also provided information as to how VA assigns disability ratings and effective dates.  The claim for increase is a "downstream" issue in that it arose following the initial grant of service connection.  The claim was most recently readjudicated in the May 2014 supplemental statement of the case.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, service personnel records, VA medical records, and Social Security Administration (SSA) records.  The Veteran underwent VA examinations in December 2006, January 2011, and August 2012.  The examinations contain findings adequate for rating purposes and on review, additional examination is not needed.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159 (2014).  

Analysis

In June 2007, the RO granted service connection for PTSD and assigned a 30 percent rating from June 30, 2006.  The Veteran disagreed with the rating and in April 2009, the RO increased the rating to 50 percent from the date of claim.  The Veteran subsequently perfected this appeal.  In April 2010, the RO assigned a temporary 100 percent rating from July 12, 2009.  See 38 C.F.R. § 4.29.  A 50 percent rating was assigned from October 1, 2009.  In May 2014, the RO increased the PTSD rating to 70 percent from January 4, 2011.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

PTSD is evaluated pursuant to the General Rating Formula for Mental Disorders.  A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

As the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently explained, evaluation under § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed under the referenced diagnostic code are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

In the context of determining whether a 70 percent disability evaluation is warranted, the diagnostic code requires "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"- i.e., "the regulation ... requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'" Vazquez-Claudio, 713 F.3d at 117-18; see 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Global Assessment of Functioning (GAF) scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed person avoid friends, neglects family, and is unable to work).  A score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A score of 51-60 is appropriate where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  Scores between 61 and 70 reflect some mild symptoms (e.g. depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV) 47. 

Review of CAPRI records shows that in April 2006, the Veteran was seen for complaints about being unable to sleep due to nightmares.  He reported that he had been fired from his job and was becoming more irritable, angry, non-sociable, and impulsive toward aggressive behavior (he pulled a knife on a co-worker).  A May 2006 social work assessment notes the Veteran's report that his PTSD symptoms were increasing and prohibited him from working.  In July 2006, he reported continued problems with anger, depression, and isolation.    

In a September 2006 statement, the Veteran reported flashbacks, that he loses his temper, and that he has difficulties associating with people because it triggers violent emotions.  

The Veteran underwent a VA examination in December 2006.  He reported sleep disturbances, that he was unable to be around people, and that he had a tendency to fly off the handle so he just stayed around a few people he was comfortable with.  He was taking medication, but he had trouble staying awake and getting along on the job.  He was laid off of from his job about a year and a half ago.  He reported a close relationship with his son and that he belongs to a motorcycle club and also fishes.  Psychiatric symptoms included depression, anxiety, and impulse control.  On mental status examination, he was appropriately groomed and psychomotor behavior was unremarkable but his speech was spoken very rapidly.  Mood was dysphoric and affect was edgy.  Judgment was good.  Axis I diagnoses were PTSD and depressive disorder, not otherwise specified.  GAF was reported as 50.  The examiner noted that the Veteran's symptoms were moderate to severe and occur every day, giving rise to impaired occupational and social functioning.  

VA records dated in March and April 2007 show that the Veteran quit taking his medications because of a motorcycle wreck and it was causing him to "blank out".  He had been doing some temporary work.  A June 2007 record notes that the Veteran was not happy.  He had a bad temper and kept to himself.  He was appropriately groomed, but also noted to be disheveled.  Affect was irritable and mood was depressed.  Assessment was PTSD chronic and major depression severe, recurrent.  GAF was reported as 60.  In an August 2007 statement, the Veteran reported flashbacks and a fear of hurting others.  He reported that he needs help badly.  

VA records dated in June 2008 note problems with sleep and panic attacks.  The Veteran had quit his job because he was afraid he would hurt someone.  He was depressed and angry and two weeks prior had twisted a coworker's wrist.  His anxiety symptoms interfered with work and he avoided people because he was afraid of getting violent.  He was not in regular contact with his family but still rode in a motorcycle group.  GAF scores of 47 and 55 were noted.  

SSA records show disability beginning in January 2009 based on a primary diagnosis of anxiety related disorders and a secondary diagnosis of affective mood disorders.  

VA records dated in April 2009 note that the Veteran had a new "lady friend."  He continued to have sleep disturbances.  Mood was stable but he had good days and bad days.  Judgment and insight were fair.  He isolated with the exception of one or two people.  

In a May 2009 statement, the Veteran reported that he had been briefly employed and laid off in January 2009.  He stated that antisocial tendencies and difficulty building relationships prevented stable employment.  He reported that his depression was bad and his feelings of failure and periods of crying prevented him from trying to rebuild his family relationships.  He now described his relationship with his son as intermittent and strained.  He noted that he was trying to establish a relationship with a new girlfriend but was having trouble committing and holding back emotionally.  From July to September 2009, the Veteran participated in an 8 week PTSD program.   

In October 2009, the Veteran underwent a clinical interview and mental status examination in connection with his SSA claim.  He reported that he could no longer work.  He has insomnia and stays home and did not want to do anything.  He was in group therapy.  On mental status examination, he appeared fairly clean and was cooperative.  Mood was depressed and affect was appropriate.  He sees his girlfriend every day and talks to his son, but otherwise has nothing to do with his family.  Diagnosis was PTSD and major depression.  GAF was 48.  

On VA examination in January 2011, the Veteran reported that his symptoms have worsened over the past 4 years.  He described current symptoms of anxiety, anger, isolation, and fear that he will hurt people.  He reported very few relationships and he lives with his girlfriend who gives him space.  He stopped working and stays to himself for fear of losing control of his temper.  He reported a history of violent behavior, such as getting in to fights and destroying property.  He described his relationship with his son and girlfriend as good.  Mental status examination showed a disturbance of motivation and mood and anxiety.  Memory was moderately impaired with problems with retention of highly learned material.  There were passive thoughts of death but no plans or intent.  Following examination, diagnosis was PTSD and GAF was 48.  

The examiner noted that the Veteran's reported rage and anger with thoughts of hurting others prevents him from working because he cannot accept orders or work with or around others.  The examiner remarked that the Veteran had a history of poor relationships at work and was not able to sustain friendships.  Symptoms have waxed and waned over the years.  The examiner further stated that the Veteran's psychiatric symptoms caused occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and mood due to symptoms such as difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, and irritability and reported rages with at times homicidal thoughts.  The prognosis for his condition was poor.

The Veteran most recently underwent a VA examination in August 2012.  At that time, he reported numerous symptoms to include continued sleep difficulties and nightmares, temperament alterations and cognitive changes.  Depression was present most of every day.  The Veteran reported that he was living with a woman on and off and that he had a great relationship with his child.  He does not partake in social activities.  Axis I diagnoses included PTSD, major depressive disorder, recurrent, severe without psychotic features, anxiety disorder, not otherwise specified, and alcohol dependence in sustained full remission.  GAF was 44.  The examiner indicated that it was possible to differentiate the symptoms attributable to each diagnosis.  However, the examiner also stated that there was occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood, but that it was not possible to differentiate what portion of that was attributable to each diagnosis because of similar manifestations.  Prognosis was guarded to fair given the reported severity and chronicity of his mental health.  

As set forth, the RO assigned staged ratings.  Following review of the evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that the disability picture more nearly approximates the criteria for a 70 percent rating during the entirety of the appeal period, with the exception of the period where he was receiving a 100 percent temporary rating based on hospitalization.  

In making this determination, and considering that it is not possible to differentiate the level of impairment caused by each mental disorder, the Board attributes all of the Veteran's psychiatric complaints to his service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Further, the Board notes that the Veteran is competent to report his symptoms and describe his level of disability.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that the Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  The Veteran served in Vietnam and was awarded numerous decorations, including a Combat Action Ribbon.  On review, the Board finds no reason to doubt the credibility of the Veteran's statements that his PTSD is chronic with severe symptoms that significantly interfere with his ability to work.  These statements are further supported by those of his girlfriend.

Considering all evidence of record, the Veteran's PTSD causes occupational and social impairment with deficiencies in most areas, to include work, family relations, judgment, thinking and mood.  The Veteran's PTSD symptoms, particularly his sleep disturbance and anger and impulse control issues, significantly interfere with his ability to hold a job.  As concerns family relations, the Veteran's relationship with his son varies, with descriptions from odd and strained to good and great.  He reports a good relationship with his siblings, but has little contact.   The Veteran currently has a live-in girlfriend, but based on the lay statements, there remain difficulties.  While there is some evidence that the Veteran used to belong to a motorcycle club and rode with its members, the overall evidence tends to show an inability to establish and maintain effective relationships.  The evidence also shows that the Veteran has difficulty adapting to stressful circumstances, suffers from near-continuous panic or depression, and has impaired impulse control.  Additionally, the Veteran's GAF scores range from approximately 44 to 60 indicating moderate to serious impairment.  

In considering whether a 100 percent rating is warranted, the Board acknowledges there is some evidence of danger of hurting others.  The Veteran exhibits impaired impulse control but this does not appear to be persistent.  The Veteran does not show gross impairment in thought processes or psychotic behavior.  Additionally, although his girlfriend states she needs to remind him to wash hands, etc., his hygiene is generally appropriate and he is able to perform the activities of daily living.  He is not disoriented and does not exhibit memory loss for names of close relatives, own occupation, or own name.  Overall, the disability picture does not more nearly approximate total occupational and social impairment.

The Board has considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2013).  On review, the referenced diagnostic code contemplates the Veteran's occupational and social impairment due to his reported psychiatric symptoms.  A higher schedular rating is available for greater level of disability.  As the rating criteria are considered adequate, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), ), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  In addition to PTSD, the Veteran is service-connected for diabetes, peripheral neuropathy of the upper and lower extremities, tinnitus, tension headaches and hearing loss.  Because the only increased rating claim on appeal at this time is for PTSD, that is the only disability that the Board has considered in the extraschedular analysis with respect to considering the collective impact of the disabilities.  See id.  


ORDER

For that portion of the appeal period prior to July 12, 2009, a 70 percent rating for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.   

For the period from October 1, 2009 to January 4, 2011, a 70 percent rating for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.   

For the period beginning January 4, 2011, a rating greater than 70 percent for PTSD is denied.  


REMAND

In May 2014, the RO granted entitlement to TDIU from January 4, 2011.  The Veteran did not disagree with this decision.  In fact, in a statement received May 20, 2014, he stated that he was recently made aware that TDIU was granted and he wished to withdraw his claim for TDIU filed in April 2014.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased rating claim when such claim is raised by the record.  

Evidence of record shows that the Veteran had sporadic employment with periods of unemployment and temporary work since his claim for PTSD was filed in 2006, and that he last worked in any capacity in January 2009.  On review, the issue of entitlement to a TDIU was raised by the record during the appeal period and thus, the issue of entitlement to TDIU prior to January 4, 2011 remains for consideration.  

As set forth herein, this decision grants an initial 70 percent rating for PTSD.  In light of this increase, the RO should adjudicate the issue of TDIU prior to January 4, 2011 in the first instance.  

Accordingly, the case is REMANDED for the following action:

Upon completion of any necessary development concerning the TDIU claim, the AOJ should adjudicate the issue of entitlement to TDIU for the period prior to January 4, 2011.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


